Citation Nr: 1308734	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.  He also has subsequent service in the Missouri Air National Guard (ANG) and the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded this case for additional development in April and August 2012.  The case is now before the Board for further appellate consideration.    

The Veteran also perfected an appeal for service connection for tinnitus, however, as the claim was granted in full by the AMC in a December 2012 rating decision, that issue is no longer before the Board for consideration.  

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that it remains incomplete for the purpose of adjudication of the Veteran's claim for service connection for a bilateral hearing loss disability.  

The Veteran asserts that his current bilateral hearing loss disability is due to traumatic noise exposure to fighter jets during his four years of active service and subsequent Air National Guard (ANG) and Air Force Reserves while performing the duties of his military occupational specialty (MOS) as an aircraft mechanic and an aircraft maintenance crew chief.  

With respect to the Veteran's service in the ANG, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'" Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

With respect to members of the ANG, a period of ACDUTRA is defined as full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c) (West 2002).  A prior of  INACDUTRA for members of the ANG of any state "means duty (other than full-time duty) under sections 316, 502, 503, 505 of title 32 . . ., or the prior corresponding provisions of law." 38 U.S.C.A. § 101(23)(c) (West 2002).  Basically, these refer to the two weeks of annual training and to the drills that each Reservist or National Guardsman must perform each year.

The Board previously remanded the claim for additional development on two prior occasions.  The April 2012 remand stated that the reason for that remand was, in part, to obtain an additional medical opinion as to the nature and etiology of the Veteran's bilateral hearing loss disability with consideration of both the Veteran's active military service and his subsequent ANG and Reserve service.  The purpose of the August 2012 remand was to obtain a new VA audiology examination and opinion to the nature and etiology of the Veteran's bilateral hearing loss disability.  The examiner was explicitly requested to acknowledge and discuss the Veteran's active duty, ANG, and Reserve service and shifts in the Veteran's hearing acuity during such service.  The August 2012 remand also instructed the examiner to consider the Board's findings in the April 2012 remand.  As explained in the April 2012 remand, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus. In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise). It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In this case, the VA examiners did not note that there was variation at 6000 Hertz, in various periodic National Guard audiometric evaluations, and did not address whether this variation could have been indicative of noise-induced hearing loss.  

The Board is also concerned that there was no discussion as to audiological findings dated in May 1970 with notation that the Veteran's auditory acuity was estimated to be poor at that time; audiological findings dated in May 1971, May 1972, May 1973, and August 1973 that show that auditory acuity was estimated to be fair at those times and notations that hearing was class B or class 2, and; an August 1981 audiological findings with documentation of a detrimental shift in hearing acuity and notation that audiological findings at that time were significant and required follow-up

Thereafter, to ensure that the Veteran's complete military service history and acoustic trauma sustained therein has been adequately considered, an addendum opinion as to the likely etiology of the Veteran's current hearing loss disability should be obtained from the examiner who conducted the November 2012 VA audiology examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file and a copy of this REMAND to the audiologist who conducted the VA audiology examination in November 2012, or if he is unavailable, to an audiologist, for clarification as to the nature and etiology of the Veteran's hearing loss.  

The examiner is requested to review all pertinent records associated with the claims file, to include: the Veteran's service treatment records pertaining to his active and Air National Guard and Reserve service; post-service private and VA audiology records dating since October 2000; and the Veteran's own assertions documented in the November 2008 and November 2012 examination reports and in his statements dated in December 2009, June 2010, and July 2012.  It should be noted that all audiometric examinations dated prior to November 1967 must be converted from ASA to ISO-ANSI standards.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service and any period of ACDUTRA/INACDUTRA.  See Hensley v. Brown, Vet. App. 155, 159 (1993).  

The examiner should then state an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's current hearing loss is causally or etiologically related to acoustic trauma sustained during active duty service and any period of ACDUTRA and/or INACDUTRA.  The examiner should note that excessive military noise exposure during service has been conceded by VA.  He/she should acknowledge and discuss audiological findings dated in May 1970 with notation that the Veteran's auditory acuity was estimated to be poor at that time; audiological findings dated in May 1971, May 1972, May 1973, and August 1973 that show that auditory acuity was estimated to be fair at those times and notations that hearing was class B or class 2, and; an August 1981 audiological findings with documentation of a detrimental shift in hearing acuity and notation that audiological findings at that time were significant and required follow-up, and, discuss in general the significance of threshold shifts throughout his Air National Guard service, to include in the range of 6000 Hertz.

Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why causation and/or aggravation of any hearing loss is unknowable.  

2.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

